                                                  THE HONORABLE BRIAN D. LYNCH
 1                                                CHAPTER 13
                                                  HEARING DATE: September 25, 2019
 2
                                                  HEARING TIME: 1:30 P.M.
 3                                                LOCATION: Tacoma, Washington
                                                  RESPONSE DATE: September 18, 2019
 4

 5

 6

 7

 8

 9

10                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                     Case No.: 17-42550-BDL
13    TIMOTHY WALLACE LONG,                      NOTICE OF AND MOTION FOR DISMISSAL
                                                 PURSUANT TO 11 U.S.C. § 1307(c)
14

15
                                       Debtor.

16                                               NOTICE
17             YOU ARE HEREBY NOTIFIED that a hearing on Trustee’s Motion to Dismiss will
18
     be heard before the Honorable Brian D. Lynch at 1:30 P.M. on September 25, 2019, at the
19
     U.S. Bankruptcy Courthouse, 1717 Pacific Avenue, Courtroom I, Tacoma, WA 98402.
20
               IF YOU OPPOSE this motion, you must file your written response with the Court
21
     Clerk and deliver copies on the undersigned and all interested parties, NOT LATER THAN
22
     THE RESPONSE DATE, which is September 18, 2019. You should also appear at the time of
23
     hearing. If you fail to do so, the Court may enter an order granting the motion without any
24
     hearing and without further notice.
25
                                                                                   Michael G. Malaier
                                                                           Chapter 13 Standing Trustee
                                                                                2122 Commerce Street
     NOTICE AND MOTION FOR DISMISSAL             -1                               Tacoma, WA 98402
                                                                                       (253) 572-6600
 1
                                                 MOTION
 2

 3
            COMES NOW, Michael G. Malaier, the Chapter 13 Trustee and alleges as follows:

 4   1. Debtor filed this case on June 30, 2017. The case was confirmed by order of the Court on

 5      November 17, 2017.

 6   2. Pursuant to the confirmed plan, Debtor is required to make plan payments of $3,500.00 per
 7      month. Debtor is presently delinquent in plan payments in the amount of $14,000.00,
 8
        supported by the Declaration filed herewith.
 9
     3. In addition, Debtor has failed to provide copies of his 2017 and 2018 tax returns to the
10
        Trustee.
11
     4. Debtor has defaulted under the terms of the Plan as follows: § 1307(c)(1) unreasonable
12
        delay by the debtor that is prejudicial to the creditors, § 1307(c)(6) failure to remit plan
13
        payments.
14

15
            WHEREFORE the Trustee prays that this case be dismissed and closed.
16

17          DATED this 8th day of August, 2019 at Tacoma, Washington.

18

19                                                     /s/ Matthew J.P. Johnson
                                                       Matthew J.P. Johnson, WSBA# 40476 for
20                                                     Michael G. Malaier, Chapter 13 Trustee
21

22

23

24

25
                                                                                      Michael G. Malaier
                                                                              Chapter 13 Standing Trustee
                                                                                   2122 Commerce Street
     NOTICE AND MOTION FOR DISMISSAL              -2                                 Tacoma, WA 98402
                                                                                          (253) 572-6600
